Citation Nr: 0126023	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  The veteran served as a member of the Army 
National Guard from February 1985 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  In the decision the RO denied 
service connection for the veteran's dysthymic disorder.

The transcript from the veteran's August 2000 RO hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The evidence of record does not reasonably show that a 
dysthymic disorder began during service or is otherwise 
related to the veteran's period of service.  


CONCLUSION OF LAW

A dysthymic disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); Veterans 
Claims Assistance Act (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records from September 1971 through September 
1974, to include the September 1971 enlistment and August 
1974 discharge examinations, are absent complaint, diagnosis 
or treatment for a psychiatric disorder.

A letter dated December 1981 from the military recruiter 
regarding the veteran's attempt to re-enlist in October 1981, 
indicates that while the veteran initially passed the 
physical and mental processing phases of re-enlistment, 
following an ill-advised joke played upon him, he reportedly 
exhibited strange behavior during the day, and was 
disqualified based upon such behavior and a medical officer's 
evaluation. 

Service medical records from February1985 to August 1992, 
related to the veteran's service in the Army National Guard, 
to include the February 1985 enlistment examination, are 
absent complaint, diagnosis, or treatment for a psychiatric 
disorder.  In a 1989 report of medical history on periodic 
examination he denied having or having had depression or 
excessive worry or nervous trouble of any sort.  Reference 
was made to confusion in an October 1981 physical 
examination.  The veteran explained that when he tried to 
reenlist in October 1981 a counselor played a bad joke on him 
and declared him physically unfit; he had completed active 
duty.  In the related clinical examination psychiatric 
evaluation was normal.

In an October 1997 statement, R.H., the veteran's uncle, 
stated that the veteran had problems dealing with the public, 
that he had a mental condition and that the "strange 
behavior" that caused his rejection for reenlistment in 1981 
was still with him.  In a February 1999 lay statement, V.S. 
reported observing a change in the veteran's personality 
following service.  In an April 1999 lay statement, M.M. 
reported that during the past several years, she had 
witnessed a gradual onset of cognitive deterioration of the 
veteran-manifested by an inability to remember, plan or 
focus.

In a statement dated in September 1998 the veteran reported 
that as a child he had been verbally and sexually abused.  In 
service he was labeled a "snitch" because he did not use 
drugs, and this aggravated his feelings of worthlessness and 
depression.

In a September 1999 VA psychiatric assessment, the veteran 
was diagnosed with provisional post-traumatic stress syndrome 
(PTSD) related to childhood trauma with a possible 
personality disorder, not otherwise specified.

In an October 1999 VA psychiatric examination, a VA examiner 
diagnosed the veteran with a dysthymic disorder, with 
elements of schizoid personality disorder.  Ongoing 
isolation, financial difficulties and employment concerns 
were noted as psychosocial and environmental problems.  An 
etiology of the disorder was not rendered.  When relating his 
personal history to the examiner, the veteran reported two 
childhood incidents of sexual abuse by neighborhood bullies 
and harassment from fellow soldiers during service.  He also 
reported a childhood diagnosis of attention-deficit 
hyperactivity disorder, treated by medication as well as a 
possible diagnosis of epilepsy, but no other contemporaneous 
psychiatric treatment or diagnosis.

In a November 1999 statement the veteran's uncle reported 
that following the veteran's discharge from service, there 
was a marked difference in his personality, to include 
difficulty explaining situations, interacting with others, 
and difficulty setting goals.

In an August 2000 RO hearing, the veteran reported harassment 
and abuse from his fellow servicemen and that during service 
he was sent for psychiatric evaluation for an incident for 
which he was not responsible.  The veteran explained that he 
told the psychiatrist that he did not do the actions 
attributed to him.  Other than that referral, he had no 
psychiatric treatment during or after service.  There is no 
record of this incident associated with the file.  


II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA, 38 U.S.C.A. §§ 5100 
et seq.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits. 

The RO has fulfilled its development duties.  The claims file 
contains the veteran's service medical records.  Post service 
medical records and lay statements from the veteran, his 
friends and his family are also associated with the file.  
The veteran indicated that he was seen in 1981, upon 
attempted reenlistment by a military psychiatric consultant, 
and disqualified from re-enlistment.  A December 1981 letter 
related to the veteran's assessment is associated with the 
file.  To the extent that a psychiatric diagnosis was made in 
1981, the veteran was not a member of the armed forces at 
that time, and his psychiatric disorder is not presently in 
dispute.  The Board finds that no purpose would be served by 
further attempt to procure any records generated pertinent to 
the veteran's 1981 psychiatric assessment.  The veteran has 
indicated that he has not received any psychiatric treatment 
since service, and he has been accorded a VA psychiatric 
examination.  There is no indication that any relevant 
evidence is presently outstanding, and, accordingly, the RO 
has fulfilled its duties in this regard.

The RO has also fulfilled its notification duties.  In the 
statement of the case, supplemental statement of the case, 
and letters, the RO explained the basis for its denial.  The 
RO also noted the evidence reviewed, and regulations relevant 
to the matters at issue. 

In light of the aforementioned, the Board finds that all the 
facts have been developed to the extent possible, and that 
the dictates of the VCAA have been satisfied as to the issue 
on appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Pertinent Law & Analysis

The veteran contends that his psychiatric difficulties began 
in service or that two previous instances of childhood abuse 
created a psychiatric condition, which was aggravated by 
harassment from his peers during military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2001).

In light of the veteran's contentions, the Board will also 
consider the provisions of 38 U.S.C.A. § 1153 (West 1991) and 
38 C.F.R. § 3.306 (2001).  A pre-existing injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2001). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2001); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, 38 U.S.C.A. § 5107; Alemany v. Brown 9 
Vet. App. 518 (1996).

Service connection in this instance is not warranted, as the 
preponderance of the evidence is against a finding that the 
veteran's dysthymic disorder had its onset in service or that 
any psychiatric disorder was aggravated by service.  

There is no dispute that the veteran suffers from a dysthymic 
disorder.  To the extent that the veteran has provisional 
diagnoses of PTSD and a personality disorder, a provisional 
diagnosis is not considered a confirmed diagnosis.  In any 
event, the veteran's PTSD was thought to be related to his 
childhood trauma, and a personality disorder is not a disease 
or injury for which compensation is paid.  See 38 C.F.R. § 
3.303.  To the extent that a personality disorder existed in 
service or thereafter, this is not subject to service 
connection.  Id.

With regard to his current dysthymic disorder, the disorder 
was first shown in 1999, 25 years after service, and it has 
not been attributed to the veteran's military service.  
Service medical records from September 1971 to September 
1974, to include the military separation examination from 
August 1974 are absent diagnosis, treatment or complaint of a 
psychiatric disorder.  Likewise, records from the veteran's 
service with the Army National Guard, to include his February 
1985 enlistment examination, and February 1989 periodic 
examination are also absent complaint, diagnosis or treatment 
for any psychiatric condition.  The one reported mental 
health assessment during his active service in Germany is not 
of record and the veteran explained that such examination was 
related to an incident wrongly attributed to him.  Service 
medical records include records from his tour in Germany, and 
there is no indication of referral for mental health 
evaluation.  The veteran has also not indicated that the 
reported evaluation resulted in any psychiatric findings or 
diagnosis.  The veteran indicated that he did not receive any 
psychiatric evaluation following service discharge, until his 
attempted re-enlistment in 1981.  Although the evidence 
suggests that the veteran experienced mental difficulties at 
the time of his attempted re-enlistment, the veteran was not 
a member of the armed forces at that time, and there is no 
evidence relating this symptomatology to his period of 
military service.  

Although lay witnesses report noticing personality changes in 
the veteran following service, at least one of the witnesses 
indicates that the change was gradual and noticed only 
recently.  In any event, the record does not reflect that the 
lay witnesses are medically trained and therefore they are 
unable to provide the etiology of any observed 
symptomatology.  With regard to his contentions, the veteran, 
as one not medically trained, is not competent to provide a 
diagnosis of his reported childhood disorders, nor an 
etiology of his present complaints.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With regard to the veteran's contention that his childhood 
depression was aggravated by service, the evidence does not 
show any psychiatric complaints or treatment in service, and 
the record is devoid of any indications of a permanent 
increase in severity, as opposed to temporary exacerbation, 
of any preservice emotional problems in service.  Again, the 
veteran is not competent to diagnose any preservice 
psychiatric disability or to provide an opinion as to any 
increase in the severity of the underlying pathology of a 
preservice condition.  There is simply no competent evidence 
of record to support his assertion that a preservice 
psychiatric disability was aggravated during service.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Entitlement to service connection for a dysthymic disorder is 
denied.



		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals



 

